Simmons, C. J.
The first grant of a new trial will not be disturbed by this court unless the verdict was demanded by the law and the evidence. This rule applies notwithstanding the fact that the judge had previously granted a nonsuit and that ruling had been reversed by this court and the case reinstated.

Judgment affirmed.


All the Justices concurring.

Nat. Harris, Dean & Dean, and Neel & Neel, for plaintiffs in error. Fouché & Fouché, W. S. McHenry, G. A. Thornwell, R. A. Denny, Rowell & Rowell, and A. G. King, contra.